DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nukui et al (JP 2009-231354 A).
	Nukui discloses a treatment liquid for a semiconductor substrate (cleaning liquid, abstract, see abstract that is an English machine translation from the EPO and Google) comprising:
	orthoperiodic acid (as an oxidizing agent, [0020], page 12, line 485);
	water (as part of the solution); and

pH
	Nukui discloses a pH of 10-14 or 11-14 (see abstract, [0036]), which overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The large overlapping range of pH 12-14 shows that the full range is taught with sufficient specificity.
Water content

Nukui discloses the amount of water of 50-98% by mass ([0043], page 25, line 1016).  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The large overlapping range of 90-98% and that water serves the same purpose as a solvent together show that the full range is taught with sufficient specificity.
	As to claims 2-3, Nukui discloses the periodic acid may comprise 0.01-5% by mass ([0020], page 12, lines 498-499), which overlaps with the cited ranges.
	As to claims 4-5, Nukui discloses a pH of 10-14 or pH 11-14 [0036], which overlaps with the cited ranges.
	As to claims 6-7, Nukui discloses the ethanolamine, see the rejection of claim 1, and also diethanolamine ([0022], page 14, line 549).

	As to claim 10, Nukui discloses a pH-adjusting agent [0037], most preferably at 0.1- 5% by mass ([0042], page 24, line 994).
	As to claims 11-12, see the rejection of claim 1.  Nukui discloses that a surfactant is included in the solution (see abstract).  However, Nukui discloses that the surfactant may be present in an amount of 0.0001-5% by mass ([0035] page 20, line 812) or 0.0001-1% (page 20, line 813).  This lower range (e.g. 0.0001%) is an amount that is not expected to effect the basic and novel characteristics of the composition.  Therefore, the claim is treated as citing “comprising” language, and the composition is anticipated by Nukui.  (For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP 2111.03 III).

Response to Arguments
Applicant’s arguments, see page 11, filed 10/27/21, with respect to the 35 USC 103 rejection over McConnell in view of Shimizu have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
The claims are newly rejected under 35 USC 102 as being anticipated by Nukui et al.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713